Citation Nr: 0325490	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-14 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines





THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) nonservice-connected pension benefits.





ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The appellant had no recognized service with the Philippine 
commonwealth Army or recognized guerillas in the service of 
the United States Armed Forces.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the appellant's 
claim for nonservice-connected pension benefits on the basis 
that he did not have the requisite military service to 
establish eligibility for such benefits. 

The appellant requested a hearing and one was scheduled for 
October 17, 2002, but the veteran requested it be rescheduled 
to December.  Another hearing was scheduled for December 17, 
2002, and the veteran was properly notified, but he did not 
appear for the hearing.  There is no further hearing request 
on file.    



FINDING OF FACT

The US Department of the Army certified that the appellant 
had no recognized service with the Philippine Commonwealth 
Army or recognized guerillas in the service of the United 
States Armed Forces.  



CONCLUSION OF LAW

The appellant does not meet the basic service eligibility 
requirements to entitle him to VA nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.8, 3.203 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The record shows that in the July and September 2002 
Statements of the Case, the RO provided the appellant with a 
full explanation of the legal criteria governing the outcome 
of his claim, and of the evidentiary showing necessary to 
demonstrate basic eligibility for pension benefits.  The 
Board further notes that the RO has also obtained 
verification of the appellant's service from the service 
department.  There is no indication of any outstanding, 
pertinent evidence.  The Board therefore finds that 
appropriate notice has been given in this case.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board also concludes that all necessary evidence relative 
to this claim has been obtained and associated with the 
claims file.  The RO has secured the necessary information 
regarding the appellant's service from the service 
department.  The appellant has identified no other pertinent 
evidence, nor is there any indication of relevant, 
outstanding evidence.  Given the nature of the issue on 
appeal, the Board finds that there is no need for a VA 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2002).  

In view of the foregoing, the Board is satisfied that all 
notification and development actions required by the VCAA 
have been completed to the extent necessary under the 
circumstances.  

I.  Factual Background

A review of the record shows that, in January 2002, the 
appellant submitted an application for VA nonservice-
connected pension benefits.  In support of his claim, he 
submitted a copy of a certification from the General 
Headquarters of the Philippine Armed Forces, dated in October 
2001, indicating that the appellant served from September 
1943 to February 1946, as a "Grla" with the "2nd Sqdn 2nd 
Pang Regt (F-23)."  Also submitted was a copy of a document 
indicating that the appellant was "Honorably 
Demobilization" from the "A CO. 1ST BN. 2ND PANG. REGIMENT 
ECLGA" in December 1945.  Also submitted was a copy of an 
Affidavit for Philippine Army Personnel.  

In June 2002, the RO contacted the service department for 
verification of the appellant's service.  In August 2002, the 
National Personnel Records Center responded that the 
appellant had no service with the Philippine Commonwealth 
Army or the recognized guerillas, in the service of the 
United States Armed Forces.  

II.  Law and Regulations

The appellant claims that his military service meets the 
requirements for eligibility for VA benefits on the basis 
that he is a "veteran."  The term "veteran" means a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.8(c), (d).  These specified benefits do not 
include nonservice-connected pension benefits authorized by 
Chapter 15, Title 38, United States Code.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the US service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2002).  

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  38 C.F.R. § 3.203(b) (2002).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, the 
VA shall request verification of service from the US service 
department.  38 C.F.R. § 3.203(c) (2002).

The Court has held that "VA is prohibited from finding, on 
any basis other than a US service department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual served 
in the US Armed Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  In addition, "service department findings 
are binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 
Vet. App. 115, 120 (1993).

III.  Analysis

The service department has certified that the appellant had 
no recognized service with the Philippine Commonwealth Army 
or recognized guerillas in the service of the United States 
Armed Forces.  The appellant has submitted copies of records 
from Philippine agencies which do not satisfy the 
requirements of establishing requisite military service to be 
recognized as a veteran for VA benefits.  The findings of the 
US service department verifying a person's service are 
binding on VA for purposes of establishing service in the US 
Armed Forces.  Venturella v. Gober, 10 Vet. App. 340 (1997).  
Based on these facts, the appellant does not have the 
requisite service to qualify him for VA benefits.  There is 
no legal basis for allowing the claim.  


ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

